Case: 22-2145    Document: 30     Page: 1   Filed: 10/24/2022




           NOTE: This order is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                  ______________________

                    LEORA TUCKER,
                    Plaintiff-Appellant

                             v.

   TRANS UNION LLC, EXPERIAN INFORMATION
       SOLUTIONS, INC., IC SYSTEM, INC.,
              Defendants-Appellees
             ______________________

                        2022-2145
                  ______________________

    Appeal from the United States District Court for the
 Eastern District of Pennsylvania in No. 2:21-cv-01215-WB,
 Judge Wendy Beetlestone.
                   ______________________

                      ON MOTION
                  ______________________

 PER CURIAM.
                        ORDER
     This appeal arises out of the same litigation as Tucker
 v. Trans Union LLC, No. 2022-152, in which this court re-
 cently dismissed appellant’s petition, concluding that we
 lacked appellate jurisdiction over the subject matter and
 that transfer to the court of appeals that would otherwise
 have jurisdiction was unwarranted because that court had
Case: 22-2145    Document: 30       Page: 2     Filed: 10/24/2022




 2                                  TUCKER    v. TRANS UNION LLC



 already resolved all appealable issues in the case. This ap-
 peal appears merely duplicative, and no additional orders
 have been entered on the district court’s docket that might
 warrant transfer.
     Accordingly,
     IT IS ORDERED THAT:
     (1) The appeal is dismissed.
     (2) Ms. Tucker’s motion to redact aspects of the settle-
 ment agreement, ECF No. 15, is granted to the extent that
 ECF No. 11 shall remain under seal and exhibit “A” to ECF
 No. 15 shall be sealed.
     (3) All other pending motions are denied as moot.
     (4) Each side shall bear its own costs.
                                     FOR THE COURT

 October 24, 2022                    /s/ Peter R. Marksteiner
      Date                           Peter R. Marksteiner
                                     Clerk of Court